Case 7:21-cv-01525-VB Document5 Filed 02/26/21 Page 1of1

Cc SDNY
JCUMENT

 
 
  
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

pen eee ce cee ecenenenee teen nee nee ie cueunmennennennemannes x
SARAS RAMAN, as Mother and Natural SEEDS, 4 é Ale fart .
Guardian of J.L., an Infant, a ~
Plaintiff,
ORDER
Vv.
21 CV 1525 (VB)
SIMONE M. ABBOTT, CMN, a/k/a SIMONE
M. SPENCER, CNM,
Defendant. :
meee Xx

 

On September 16, 2020, plaintiff commenced this action in Supreme Court, Kings
County, and on February 19, 2021, defendant removed this action to the Southern District of
New York. (Doc. #1). On February 22, 2021, the Court issued an order instructing defendant to
show cause in writing why this case should not be transferred to the Eastern District of New
York, which appears to be the only judicial district to which this case could be properly removed
under 28 U.S.C. § 1441(a). (Doc. #2).

On February 26, 2021, defendant acknowledged this case should be transferred to the
Eastern District of New York. (Doc. #4).

Accordingly, it is HEREBY ORDERED:

Pursuant to 28 U.S.C. § 1406(a), the Clerk of Court is instructed to transfer this case to
the United States District Court for the Eastern District of New York.

Dated: February 26, 2021
White Plains, NY
Vu ORDERED:

 

Vu. Lud Briccetti
United States District Judge

KCTROMNICALLY FILED

 

|
|

ante ncn h
